REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is an Examiner’s statement of reason for allowance. 

Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002).  Therefore the Examiner must interpret the claimed terms as found on pages 1-40 of the specification.  Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term “is susceptible to various meanings, . . . the inventor’s lexicography must prevail . . . .” Id.  Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.

4.	The closest prior art Huang, Jen-Hsun et al (U.S. PG PUB 204/0221087) which discloses a gaming console including a housing configured for handled manipulation..  However, Huang singularly or in combination fails to disclose the recited feature:
As per claim 1 “wherein the first and second controller housings detachably couple to the main housing and the bridge housing by engagement of the attachment structures to align the wired interfaces, the controller housing input devices communicating directly with the information handling system processor through the wired interface when the first and second controller housings couple to the information handling system housing, 
As per claim 10 “controller housings detachably coupled to opposing sides of the information handling system, the inputs communicated through a wired interface disposed between each of the first and second controller housings and the information handling system; detaching the first and second controller housings from the information handling system; detachably coupling the first and second controller housings to opposite sides of a bridge; communicating the inputs through the wired interface disposed between each of the first and second controller housings and the bridge; and communicating the inputs from the bridge to the information handling system through a communication medium”.
As per claim 17 “a game controller attachment structure integrated in one side of the game controller housing and configured to detachably couple to an information handling system housing and a bridge housing; a joystick extending from and upper surface of the game controller housing; a processor disposed in the game controller housing and integrated with the joystick; and communication pogo pins integrated in the game controller housing at the game controller attachment structure and interfaced with the processor; wherein the communication pogo pins communicate joystick inputs to an information handling system when the game controller attachment  structure couples to an information handling system and to a bridge when the game controller attachment structure couples to a bridge, the bridge communicating the joystick inputs to the information handling system”.

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PIERRE E ELISCA whose telephone number is (571) 272-6706.  The Examiner can normally be reached on Monday -Thursday; 6:30AM- 7:30PM.  Hoteler.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Hu Kang can be reached on 571 270 1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PIERRE E ELISCA/Primary Examiner, Art Unit 3715